DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01 April 2021 has been entered.

Response to Amendment
Applicant amended claims 1, 3, 5, 12, 14, 15, 16, 17, and 21, added claims 22-24, while claim 6 remains withdrawn. Thus, claims 1-5 and 7-24 are pending and considered in the present Office action.

The rejections of the claims are withdrawn in view of the amendments. A new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant argues the (imidazole) lithium salt synthesis of Bukowska (top of page 421) fails to teach the amended claim (i.e., T1 is from 10 °C to 50 °C and held for 1 to 12 hours).

    PNG
    media_image1.png
    551
    1098
    media_image1.png
    Greyscale

 	Applicant states the (imidazole) lithium salt synthesis of Bukowska (attached above) teaches adding diaminomaleonitrile (DAMN) and trifluoroacetic anhydride (TFAA) into a reactor and refluxing the mixture until the substrate disappeared. Applicant reasons "[t]hose skilled in the art know that reactions under refluxing conditions are exposed to rapidly increasing temperatures until the boiling point of the solvent is reached, which typically occurs in under an hour", emphasis added. In light of the foregoing, Applicant argues Bukowska does not teach T1 is maintained for 1 to 12 hours between 10 °C to 50 °C. 

Applicant also argues that in synthesis routes where Bukowska forms the intermediates under a temperature range longer than an hour (e.g., Method 2 discloses room temperature for 2 hours), Bukowska teaches these intermediates are first purified; applicant concludes Bukowska suggests intermediates must be separated before preceding to the reflux to form imidazole compounds in high yields. In other words, one of ordinary skill in the art would not contemplate the steps disclosed in Method 2 for the formation of intermediates without the purification step.

The above arguments are not found persuasive for the following reasons. 
First, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In this case, applicant argues the rate of reaching reflux is under an hour (hence, the 1 hour limitation is not met) but fails to provide any evidence to support their arguments. That is, no evidence has been provided to support T1 (i.e., rapidly increasing temperature until the boiling point of the solvent is reached) occurs in under an hour. Further, without more evidence, it is unclear how close, or how far, the rapidly increasing temperature is to an hour. For instance, if the rapidly increasing temperature takes 55 minutes, such a time is very close the claimed 1 hour and could be deemed obvious in view of MPEP 2144.05, I., because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court 
Second, applicant's argument with respect to T1 (e.g., 10 °C to 50 °C for 1 to 12 hours) is based on the time it takes the mixture (i.e., TFAA + DAMN + dioxane) to reach reflux, but does not consider the formation of the mixture (i.e., TFAA + DAMN + dioxane) itself before it is brought to reflux. In the following paragraph, Examiner describes how it would be obvious to one having ordinary skill in the art to modify Bukowska such that the mixture (TFAA, DAMN, dioxane), as the term implies, is first mixed (hence formed), how long the mixing (obviously) takes, and what temperature is used/obvious during said mixing, all before said mixture is brought to reflux. 
Bukowska teaches the TFAA was generated from trifluoroacetic acid (TFA) and phosphorus pentoxide (PP); specifically, the TFAA (generated from TFA and PP) is distilled into a reactor containing a solution of DAMN and dioxane, thereby forming the mixture of TFAA, DMAN and dioxane; the mixture (TFAA, DAMN, and dioxane) is 

    PNG
    media_image2.png
    488
    476
    media_image2.png
    Greyscale

In view of the foregoing, it would be obvious (understood) to (by) one having ordinary skill in the art that during the distillation of TFAA into the solution of DAMN and dioxane, hence formation of the mixture i.e., TFAA, DAMN, and dioxane, the temperature T1 of 
Further, the distillation of TFA and PP in Bukowska forms 2.41 g (1.6 mL = 2.41g/1.508g/mL) of TFAA which, as evidenced by Williamson (e.g., page 89), is a microscale amount, hence requires microscale distillation procedures/techniques.  

    PNG
    media_image3.png
    205
    1623
    media_image3.png
    Greyscale

Considering Perrin recommends distilling TFAA slowly (see page 363/544, included above) and Williamson suggests a distillation rate of no faster than two drops/minute for microscale distillation, where there are about 20 drops per minute (see e.g., page 89), the formation of the mixture (i.e., directly distilling TFAA to a solution of DAMN and dioxane) of Bukowska is expected to take at least sixteen minutes or more (i.e., 1.60 mL of TFAA is about 32 drops, which takes at least 16 min to distill into the solution of DAMN/dioxane in light of the 2 drops/minute rate guidance provided by Williamson). Distilling TFAA at an even slower rate (i.e., less than 2 drops/min, as suggested by Williamson) allows the TFAA to be distilled into the DAMN/dioxane solution at RT at slower rates such the time of T1 may approach the 1 hour mark, as claimed. For example, distilling TFAA at a rate of about 1drop/2minutes, as suggested by Williamson, would yield a time of about 1 hour; that is, 32 drops of TFAA (1.6 mL of TFAA) would take about an hour to distill into a solution of DAMN/dioxane. Under this interpretation the formation of the mixture (i.e., TFAA distilled into a solution of DAMN and dioxane) occurs at room temperature thereby teaching T1 from 10 °C to 50 °C (or 20 °C to 30 °C) 
Finally, Bukowska mentions an optimal condition for forming an imidazole product (i.e., 3a) is one which proceeds through an intermediate (2a), allowing the final imidazole product to give high yields, about 70-80%, relevant portions of page 418 highlighted below. 

    PNG
    media_image4.png
    156
    1113
    media_image4.png
    Greyscale

For example, intermediate 2a was formed by mixing DAMN and TFAA in dioxane for 2 hours at room temperature; after purifying the 2a intermediate, 2a was refluxed for 3 hours to form the final high yielding 3a imidazole product, see e.g., formation of 2a on 

    PNG
    media_image5.png
    400
    1099
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    151
    1097
    media_image6.png
    Greyscale

Bukowska also mentions an alternative effective procedure for the 2a intermediate (hence, high yield of 3a and lithium salt thereof) involves its preparation from DAMN and in situ generated TFAA (which clearly refers to the lithium salt synthesis on page 421 which generates TFAA in situ), and then refluxed without its prior separation (relevant portion of Bukowska included below). 

    PNG
    media_image7.png
    190
    1103
    media_image7.png
    Greyscale
In other words, the imidazole lithium salt synthesis obtains a high yielding lithium salt of the imidazole 3a (i.e., 71%) because it optimally/advantageously forms the intermediate 2a from DAMN and the in situ generated TFAA, which is then cyclized (refluxed) without needing separate/purify 2a as was done by Method 2. In view of the foregoing, Bukowska teaches/suggests advantageously forming intermediate 2a to form high yield 3a product not only with purification (method 2), but also without its separation as suggested on page 418 of Bukowska.  
Not only does Bukowska realize that high yields of imidazole 3a and lithium salt thereof proceed through the intermediate 2a with or without prior purification of 2a, but Bukowska also teaches a procedure achieving high yields of intermediate 2a. That is, Bukowska teaches stirring DAMN, TFAA, and dioxane for 2 hours at room temperature results in 88% yield of 2a (see e.g., Method 2). One of ordinary skill in the art would appreciate the procedure, i.e., 2 hours at room temperature, for forming high yields of intermediate 2a, because such a procedure (i.e., 2 hours at room temperature) allows the reaction of DAMN, TFAA, and dioxane to proceed sufficiently (and/or more completely) to the extent necessary to obtain high yields of intermediate 2a. That is, regardless of whether the intermediate 2a was further purified in Method 2, one of ordinary skill in the art can appreciate the procedure for allowing the reaction of DAMN, TFAA, and dioxane to reach a higher extent of completion (e.g., equilibrium), thereby allowing higher yields/maximized yields of intermediate 2a, which subsequently allow higher yields of the corresponding imidazole and imidazole salt. 
One of ordinary skill in the art would be motivated to form intermediate 2a in high yield in the imidazole lithium salt synthesis in anticipation of forming a high yield of 3a salt and without separating the intermediate 2a because such a procedure has been found effective for forming high yielding imidazole product (3a), see Bukowska page 418. Further, it would be obvious to one having ordinary skill in the art the formation of 

In view of the foregoing, applicant’s arguments with respect to Bukowska (and Vertesi) are not persuasive.

Claim 24 further requires a temperature change from T1 and T2 is performed during a transition period between step (a) and (b). As described above, the modification of Bukowska teaches the formation of an intermediate 2a during step (a) occurring at T1 (e.g., RT). Bukowska also teaches step (b), i.e., reflux of the intermediate 2a, at T2. Considering T1 is at room temperature and it takes some time to reach reflux, T2, the time it takes to reach the reflux temperature from RT is interpreted 

Applicant’s arguments with respect to Ohtsuka, Armand and Ishii have been considered but are moot because the new ground of rejection does not rely on these reference for any teaching or matter specifically challenged in the argument.

Applicant’s arguments of unexpected results are not persuasive because applicant has failed to meet several criteria necessary for a successful showing of unexpected results as set forth in MPEP 706.02.
First, applicant has the burden of explaining proffered data. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992), MPEP 716.03(b). Second, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980), see MPEP 716.02(d). Moreover, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), MPEP 716.02(d), II. 
In this case, applicant claims a temperature range and time parameter (e.g., T1 is from 10 °C to 50 °C for 1-12 hours) but only explains the data as “the claimed 1 of 25 °C for 2 hours), thus no showing of unexpected results (i.e., 90 % yield) over the entire claim scope. In short, applicant has failed to explain the data sufficiently with respect to the claim scope, and has not shown the results (e.g., 90% yields) occur over then entire claimed range. Moreover, with only a single example in the application, applicant does not have a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   
For the reasons detailed above, applicant’s allegations of unexpected results are not persuasive at this time.  

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, and 7-13, and 16-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukowska et al. (Synthesis of 4,5-Dicyanoimidazoles, Polish J. Chem., 78, 417-422 (2004)), in view of Williamson (Macroscale and Microscale Organic Experiments, 2003, 4th edition, ISBN:0-618-19702-8, pages 86-89), Perrin et al. (Purification of Laboratory Chemicals, 2000, 4th edition, ISBN: 0-7506-3761-7), and Vertesi, hereinafter Bukowska, Williamson, Perrin and Vertesi. Bukowska and Vertesi are of record.
Regarding Claims 1, 2, 4, 8, 9, 11, 16, 18, 20, 22, and 24, Bukowska teaches a process for preparing an imidazole compound (e.g., 3a, see e.g., page 421) of the formula (III), where Rf is a fluoro alkyl or a fluoro alkoxy group comprising 1 to 5 carbon atoms, by reacting diaminomaleonitrile (e.g., 1, see e.g., page 419) having a formula (I) with a compound of formula (II),where Y is a chlorine atom or a OCORf group (e.g., trifluoroacetic anhydride, TFAA), in the presence of a solvent, e.g., dioxane.

    PNG
    media_image8.png
    104
    200
    media_image8.png
    Greyscale
       
    PNG
    media_image9.png
    75
    182
    media_image9.png
    Greyscale
       
    PNG
    media_image10.png
    113
    235
    media_image10.png
    Greyscale

For example, on page 421 Bukowska forms 2-Trifluoromethyl-4,5-dicyanoimidazole in the process of making the lithium salt thereof, thereby teaching formula (III) where Rf is a fluoro alkyl (e.g., CF3) comprising 1 carbon atom. The process includes reacting diaminomaleonitrile (DAMN, 1, see page 419) with trifluoroacetic anhydride (TFAA, thereby satisfying formula (II) because Y is OCORf and Rf is a fluoro alkyl, e.g., CF3) in the presence of a solvent (dioxane) to form a mixture; the mixture was then refluxed, see e.g., top of page 421. 

    PNG
    media_image11.png
    194
    1078
    media_image11.png
    Greyscale

Bukowska teaches (see e.g., snip of page 418 above) an imidazole 3a is formed at high yields (ca. 70-80%) optimally through cyclization of an intermediate 2a (e.g., Method 2, where 2a is purified before it is cyclized), or alternatively another effective procedure prepares intermediate 2a from DAMN and in situ generated TFAA, which is then in situ generated TFAA as describe in the imidazole 3a lithium salt (page 421), where the intermediate 2a is then cyclized (refluxed) without its separation to form a high yielding imidazole, as evident from the high yielding salt thereof, i.e., 71%, see e.g., page top of 421. In view of the foregoing, Bukowska teaches formation of a salified compound and/or a corresponding amine as recited in step (a), and step (b) of dehydrating (by reflux) the salified amide compound of formula (IVa) and/or the corresponding amine (IVb), i.e., intermediate 2a, at a temperature T2 (i.e., reflux temperature), where step (b) is performed immediately after step (a) without intermediate purification, and in the same solvent (i.e., dioxane, see page 421). Considering the dehydration step is a reflux of the mixture (of DAMN, TFAA, and dioxane), the temperature T2 corresponds to the boiling point of the dioxane solvent. The boiling point of dioxane is inherently 101 °C, thereby satisfying T2 is in the range of 30 °C to 180 °C.
	Further regarding Claims 1, 3, 5, 16-17, 23 and 24, Bukowska explicitly teaches the formation of the salified amide and/or corresponding amine (i.e., intermediate 2a) without intermediate (i.e., 2a) purification, during the formation the imidazole (3a) lithium salt as described above, but does not explicitly teach the formation of the intermediate (2a) in step (a) takes place over a time of 1 hour to 12 hours (or 1 hour - 3 hours) at a temperature T1 ranging from 10 °C to 50 °C (20 °C to 30 °C) such that T2 is higher than T1 by at least 10 °C. However, Bukowska teaches the 

    PNG
    media_image2.png
    488
    476
    media_image2.png
    Greyscale

In view of the foregoing, it would be obvious (understood) to (by) one having ordinary skill in the art during the distillation of TFAA into the solution of DAMN and dioxane, hence formation of the mixture i.e., TFAA, DAMN, and dioxane, the temperature T1 of the reactor receiving TFAA distillate is at room temperature (RT) for mere simplicity, convenience, ease, and practicality and in light of the accepted convention of laboratory procedures. Further, the distillation of TFA and PP in Bukowska forms 2.41 g (1.6 mL = 2.41g/1.508g/mL) of TFAA which, as evidenced by Williamson (e.g., page 89), is a microscale amount, hence requires microscale distillation procedures/techniques.  

    PNG
    media_image3.png
    205
    1623
    media_image3.png
    Greyscale

Considering Perrin recommends distilling TFAA slowly (see page 363/544, included above) and Williamson suggests a distillation rate of no faster than two drops/minute for microscale distillation, where there are about 20 drops per minute (see e.g., page 89), the formation of the mixture (i.e., directly distilling TFAA to a solution of DAMN and dioxane) of Bukowska is expected to take at least sixteen minutes or more (i.e., 1.60 mL of TFAA is about 32 drops, which takes at least 16 min to distill into the solution of DAMN/dioxane in light of the 2 drops/minute rate guidance provided by Williamson). Distilling TFAA at an even slower rate (i.e., less than 2 drops/min, as suggested by Williamson) allows the TFAA to be distilled into the DAMN/dioxane solution at RT at slower rates such the time of T1 may approach the 1 hour mark, as claimed. For example, distilling TFAA at a rate of about 1drop/2minutes, as suggested by Williamson, would yield a time of about 1 hour; that is, 32 drops of TFAA (1.6 mL of TFAA) would take about an hour to distill into a solution of DAMN/dioxane. Under this interpretation the formation of the mixture (i.e., TFAA distilled into a solution of DAMN and dioxane) occurs at room temperature thereby teaching T1 from 10 °C to 50 °C (or 20 °C to 30 °C) and a time of 1 to 12 hours because slow distilling rates (i.e., less than 2 drops/minute, as suggested by Williamson) approach or overlap the claimed time range of 1 to 12 hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges 2 is higher than T1 by 10 °C (i.e., 101 °C – RT is at least 10 °C).
The features of claims 1, 3, 5, 16, 17, and 23 are satisfied as describe above, but are also obvious as detailed below. Bukowska explicitly teaches the formation of the salified amide and/or corresponding amine (i.e., intermediate 2a) without intermediate (i.e., 2a) purification during the formation the imidazole (3a) lithium salt as described above, but does not explicitly teach the formation of the intermediate (2a) takes place over a time of 1 to 12 hours (or 1-3 hours) in a temperature T1 ranging from 10 °C to 50 °C (or 20 °C to 30 °C) such that T2 is higher than T1 by at least 10 °C. However, Bukowska mentions an optimal condition for forming an imidazole product (i.e., 3a) is one which proceeds through an intermediate (2a), allowing the final imidazole product to give high yields, about 70-80%, relevant portions of page 418 highlighted below. 

    PNG
    media_image4.png
    156
    1113
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    400
    1099
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    151
    1097
    media_image6.png
    Greyscale

Bukowska also mentions an alternative effective procedure for the 2a intermediate (hence, high yield of 3a and lithium salt thereof) involves its preparation from DAMN and in situ generated TFAA (which clearly refers to the lithium salt synthesis on page 421 which generates TFAA in situ), and then refluxed without its prior separation (relevant portion of Bukowska included below). 

    PNG
    media_image7.png
    190
    1103
    media_image7.png
    Greyscale
In other words, the lithium salt synthesis obtains a high yielding lithium salt of 3a (i.e., 71%) because it optimally/advantageously forms the intermediate 2a from DAMN and the in situ generated TFAA, which is then cyclized (refluxed) without needing separate/purify 2a as was done by Method 2. In view of the foregoing, Bukowska teaches/suggests advantageously forming intermediate 2a to form high yield 3a product not only with purification (method 2), but also without its separation as suggested on page 418 of Bukowska.  
Not only does Bukowska realize that high yields of imidazole 3a and lithium salt thereof proceed through the intermediate 2a with or without prior purification of 2a, but Bukowska also teaches a procedure achieving high yields of intermediate 2a. That is, Bukowska teaches stirring DAMN, TFAA, and dioxane for 2 hours at room temperature results in 88% yield of 2a. One of ordinary skill in the art would appreciate the procedure, i.e., 2 hours at room temperature, for forming high yields of intermediate 2a, because such a procedure (i.e., 2 hours at room temperature) allows the reaction of DAMN, TFAA, and dioxane to proceed sufficiently (and/or more completely) to the extent necessary to obtain high yields of intermediate 2a. That is, regardless of whether the intermediate 2a was later purified, one of ordinary skill in the art can appreciate the procedure for allowing the reaction of DAMN, TFAA, and dioxane to reach a higher extent of completion (e.g., equilibrium), thereby allowing higher yields/maximized yields 
One of ordinary skill in the art would be motivated to form intermediate 2a in the imidazole lithium salt synthesis in high yield in anticipation of forming a high yields of the imidazole lithium salt (3a) and without separating the intermediate 2a because such a procedure has been found effective for forming high yielding imidazole product (3a), see Bukowska page 418. Further, it would be obvious to one having ordinary skill in the art the formation of the intermediate 2a in the lithium salt imidazole (top of page 421) follows a similar procedure utilized in Method 2 (i.e., stirring TFAA, DAMN, dioxane for 2 hours at room temperature) because such a procedure has been found to form high yields of intermediate 2a, which allows for high yields of imidazole product 3a, and subsequently lithium salts thereof. Additionally, Vertesi teaches purification of an intermediate can be eliminated and the necessary investments can be decreased considerably, see e.g., col. 4 lines 4-12. One of ordinary skill in the art would be motivated to eliminate the purification step of Method 2 when modifying the formation of intermediate product 2a in the process of forming the imidazole lithium salt since Bukowska explicitly teaches the intermediate 2a may be effectively formed to form high yields of imidazole (see e.g., page 418) without said step and because said step is not desired in view of increased cost. See also MPEP 2144.04, II. 
In view of the foregoing, Bukowska, in view of Williamson, Perron, and Vertesi, suggest a T1 of RT for 2 hours which overlaps with the claimed values of a temperature T1 ranging from 10 °C to 50 °C (or 20 °C to 30 °C) and a time of 1 to 12 hours (or 1-3 2 being the boiling point of dioxane (101 °C) and T1 being RT, T2 is higher than T1 by at least 10 °C.
Regarding Claim 24, the features of claim 24 are sufficiently similar to claim 1. The main difference is that specific temperatures with respect to T1 and T2 and time are not limited in claim 24. As such, the features of claim 24 are similarly rejected as described above under the rejection of claim 1, but are not included here for the sake of brevity. Claim 24 further requires a temperature change from T1 and T2 is performed during a transition period between step (a) and (b). As described above, the modification of Bukowska teaches the formation of an intermediate 2a during step (a) occurring at T1 (e.g., RT). The modification of Bukowska also teaches step (b), i.e., reflux of the intermediate 2a, at T2. Considering T1 is at room temperature and it takes some time to reach reflux, T2, the time it takes to reach the reflux temperature from RT is interpreted as the claimed transition period, which is between step (a) and step (b). 
Regarding Claims 7 and 19, Bukowska does not explicitly state the diaminomaleonitrile (i.e., DAMN) and trifluoroacetic anhydride (i.e., TFAA) are dissolved in a solvent prior to the step (a); however, it would be obvious to one skilled in the art to dissolve TFAA and DAMN before step (a) to improve the yield by insuring the reactants are in proper contact with each other such that the reaction can proceed to a greater degree.
Regarding Claim 10, the process steps and components of the reaction disclosed by the Applicant (i.e. para. [0063]) which form the compound IVa (i.e. diaminomaleonitrile are dissolved in dioxane. Trifluoroacetic anhydride then added to this solution. The reaction medium is stirred at 25° C. for 2 hours, which corresponds to the first ) are exactly the same as discloses by Bukowska (or as modified Bukowska); thus, since no difference exists between the components and method disclosed by the Applicant and Bukowska, the compound IVa is inherently formed in the step (a).
  Regarding Claims 12, 13 and 21, Bukowska discloses a process for preparing a lithium imidazolate (2-trifluoromethyl-4,5-dicyanoimidazole lithium salt). As detailed in the rejection of the previous claims above, preparation of the lithium imidazole begins with preparation of the imidazole compound of formula (III), i.e., 3a; thereafter, the imidazole (3a) is reacted with a lithium base, i.e., lithium carbonate, see e.g., page 421. 

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukowska, Williamson, Perrin and Vertesi in view of WO 2010/023413, where Armand et al (US 2011/311884) is used as a translation, hereinafter Armand (of record).
Regarding Claims 14 and 15, Bukowska does not disclose the use of the lithium imidazolate (i.e. 2-trifluoromethyl-4,5-dicyanoimidazole lithium salt) in an electrolyte composition or in a process of manufacturing a battery or a battery cell. However, the use of 2-trifluoromethyl-4,5-dicyanoimidazole lithium salt in battery cell electrolytes is well known in the art and taught by Armand. Armand teaches a method of making 2-trifluoromethyl-4,5-dicyanoimidazole lithium salts similar to that of Bukowska (see e.g. para. [0064], see also Examples) and making an electrolyte composition using the resulting salt with a solvent. The electrolyte composition is inserted between an anode and a cathode in a battery or a battery cell, see e.g., Examples. It would have been obvious for a person of ordinary skill in the art at the time the invention was made to make the salt of Bukowska in a process of making an electrolyte composition in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729